2014 Ark. App. 595



                   ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. CR-14-78

                                              Opinion Delivered: October 29, 2014

GRAIG B. LINTZ                         APPEAL FROM THE CRAWFORD
                             APPELLANT COUNTY CIRCUIT COURT
                                       [17CR-11-355-A]
V.
                                              HONORABLE GARY COTTRELL,
STATE OF ARKANSAS                             JUDGE
                                APPELLEE
                                              AFFIRMED


                              RHONDA K. WOOD, Judge

          Graig B. Lintz appeals the revocation of his suspended sentence. He challenges the

court’s finding that there was sufficient evidence that he violated the terms of his

suspended sentence. He additionally contends that the revocation was improper because

the State did not introduce the original conviction into evidence. We find no error and

affirm.

          In June 2012, Lintz pleaded guilty to commercial burglary and theft of property.

He received a thirty-six-month suspended sentence. The court conditioned his suspended

sentence on, among other things, not committing any criminal offense punishable by

imprisonment. In July 2013, the State filed a petition to revoke his suspended sentence on

the grounds that he had committed harassment and third-degree battery. The court

revoked his suspended sentence following a revocation hearing.
                                       2014 Ark. App. 595


       Lintz’s first argument on appeal is that there was insufficient evidence to support

the court’s findings that he violated a term of his suspended sentence. A circuit court may

revoke a defendant’s suspended sentence if it finds by a preponderance of the evidence

that the defendant inexcusably failed to comply with a condition of the suspended

sentence. Ark. Code Ann. § 16-93-308(d) (Supp. 2013). To revoke a suspended sentence,

the burden is on the State to prove a violation by a preponderance of the evidence. Crouse

v. State, 2012 Ark. 442. Upon appellate review, a circuit court’s findings will be upheld

unless they are clearly against the preponderance of the evidence. Id.

       At the hearing, Shannon Stervieant testified that Lintz and some other boys made

derogatory comments to his thirteen-year-old daughter while passing his house. Stervieant

confronted the boys and instructed his wife to call the police. He testified that Lintz hit

him in the temple with a rock. The rock caused a concussion and a gash on Stervieant’s

head for which he received medical treatment two days later. Stervieant’s sister, who was

also at the scene, notified the police that the nickname of the boy who hit Stervieant was

“Froggy.” From this, the police officer determined that the perpetrator was Lintz. At the

revocation hearing, Stervieant identified Lintz as the boy who had hit him with the rock.

Stervieant’s son and wife also testified and corroborated Stervieant’s testimony: both

identified Lintz as the perpetrator.

       After observing the witnesses, the circuit court found that they were “very

credible” and were “on point as far as sure identification of Mr. Lintz.” The circuit court

further found that the witnesses for the defense were not as credible. He then revoked the

suspended imposition of sentence.

                                               2
                                    2014 Ark. App. 595


        We cannot say that the court’s decision was clearly against the preponderance of

the evidence. A determination of a preponderance of the evidence turns on questions of

credibility and weight given to testimony. Id. Thus, we defer to the circuit judge’s

superior position in such matters. Id. Additionally, the burden of proof is at a lower

threshold in revocation proceedings than in a criminal trial. Andrews v. State, 2009 Ark.

App. 624. In light of the lesser burden of proof and the deference given to the circuit

court’s superior position to gauge the credibility of the witnesses, we hold that the circuit

court had sufficient evidence to show that Lintz committed new criminal acts.

       Lintz additionally contends that the State failed to prove that he was under a

suspended sentence because the State did not enter the original sentencing order into

evidence. However, the circuit court stated at the hearing that it had a copy of the

sentencing order in the case file before the court. A circuit court may take judicial notice

of its own records in the case file for the same case. Gray v. State, 2010 Ark. App 159.

       Therefore, because the circuit judge explained that he had the sentencing orders

already before him in the case file, he did not err in taking judicial notice of those records.

These sentencing orders established that Lintz was under a suspended sentence for a period

of thirty-six months as of July 2, 2012. The new offense occurred within this thirty-six-

month period. It was therefore proper for the court to revoke the suspended imposition of

sentence.

       Affirmed.

       GLOVER and VAUGHT, JJ., agree.

       Lisa-Marie Norris, for appellant.
       Dustin McDaniel, Att’y Gen., by: Rachel H. Kemp, Ass’t Att’y Gen., for appellee.
                                              3